Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20130101451 to Karino et al (Karino).
In Reference to Claim 1
Karino discloses a compressor, comprising: 5a drive shaft (Fig. 1, 4) having a main shaft and an eccentric portion (Fig. 1, 41) that is eccentric relative to a center of the main shaft; and a compression mechanism having a fitted tubular portion (Fig. 1, 9) into which a fitted shaft portion (The portion of the shaft fitted to the surface 4) of the drive shaft is fitted, the fitted shaft portion of the drive shaft and the fitted tubular portion sliding relative 10to each other (Paragraph 42) with an oil film interposed therebetween, the fitted tubular portion having a first sliding surface (Fig. 3, annotated by the examiner) formed as a portion, in a circumferential direction, of an inner peripheral surface of the fitted tubular portion, and a second sliding surface (Fig. 3, annotated by the examiner) formed as an other portion of the inner peripheral 15surface in the circumferential direction, the second sliding surface having a smaller axial width than an axial width of the first sliding surface (As showed in Fig. 3), a sliding portion between the fitted shaft portion and the fitted tubular portion having a gap (Fig. 3, annotated by the examiner) adjacent to the second sliding surface in an axial direction and into which a lubricating oil flows, and 20an oil retainer (Fig. 4, annotated by the examiner) configured to keep the lubricating oil in the gap from flowing out toward an end surface of the fitted tubular portion.

    PNG
    media_image1.png
    603
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    419
    media_image2.png
    Greyscale

In Reference to Claim 2
Karino discloses the second sliding surface (Fig. 3, annotated by the examiner) provided at an axial middle portion (As showed in Fig. 3) of the fitted tubular 25portion, the oil retainer is configured as a boundary portion  (As showed in Fig. 4) between the first sliding surface and the gap, and the boundary portion has a central portion that protrudes further toward the first sliding surface than an end of the boundary portion in a lubricating oil flow-out direction.
In Reference to Claim 7
Karino discloses a piston (Fig.1, 9) having an annular shape and a cylinder housing the piston, rotation of the piston on its own axis being regulated, the fitted tubular portion is the piston, and the fitted shaft portion is the eccentric portion (Fig. 1, 41) of the drive shaft.
Allowable Subject Matter
Claims 3-6, 8 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2005/008519 to Masuda, CN 106168215 to Li, and US Patent 2008/0240961 to Doi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/26/2022